DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the final line recites “a width of the second inclined portion is wider than a width of the first inclined portion” it is unclear form the claims what widths are being compared as the inclined portions are only generally defined as on the broadly defined recessed portion or opening and the second inclined portion are around one of the communication ports. The dimension that is defined as the width is never defined in the claims.  As such the width could be a width of the inclined portions in the left right directions of the figure 7 of the instant application or the width could be a width in the recessed portions in the direction perpendicular to the left right direction of figure 7 as the dimension that forms the width of each recessed portion is never further defined. Further as claim 1 recites “a width” for each of the recessed portions the width would not necessarily have to be measured in the same way for each 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adachi et al (US Patent Application Publication US 2012/0193339 A1).
Regarding claim 1, Adachi discloses (Figures 1-8) a heat medium heating device (heat medium heating unit 10) comprising: a casing including a first casing part (in first heating medium circulation box A consisting of components 20, 21 and 30) the portion of casing including a first seal face ( the surface of A on joining surface M1 connecting the first and second heat medium circulation boxes A and B respectively) formed into a flat face, a first heat medium flow path through which a heat medium flows (in circulation path 33 per paragraph 0064), and a first communication port (circulation opening 35) being in communication with the first heat medium flow path (35 communicates with circulation path 33 per paragraph 0052) and adjacent to the first seal face in one end (as seen in figures 2-3 and 7-8), 
a second casing part (in second heating medium circulation box B comprising components 50 and 51) including a second seal face formed into a flat face facing the first seal face ( the surface of B on joining surface M1 connecting the first and second heat medium circulation boxes A and B respectively where the surface of M1 on B faces the surface of M1 on A as seen in figures 3-5), a second heat medium flow path through which the heat medium flows (in circulation path 54 per paragraph 0064 , and a second communication port (communication opening 52) being in communication with the second heat medium flow path and being in communication with one end of the first communication port in one end adjacent to the second seal face (52 communicates with circulation path 54 per paragraph 0052 and with adjacency to one end  as seen in figures 2-3 and 7-8), 
a communication portion including the first communication port (35) and the second communication port (52), and at least one opening and a recessed portion provided in the first and second casing parts (an opening for the wiring members 40b and wire insertion holes 39 connecting to the PCT heater and a recessed portion between upper heating medium circulation box 30 and lower heating medium circulation box 50 accommodating PCT heater 40); 
a PTC heater (PTC heater 40) accommodated in the casing and disposed between the first heat medium flow path (33) and the second heat medium flow path (54); and 
a liquid gasket provided between the first seal face and the second seal face (a liquid gasket is provided on the joining surface M1 between circulation boxes A and B per paragraph 0063), wherein 
one end of the opening and the recessed portion is provided with a first inclined portion inclined with respect to the first seal face or the second seal face and including a first inclined face that expands a diameter of the opening or the recessed portion (the recessed portion between boxes 30 and 50 has level difference portion Mc seen in figure 4 and 7 and per paragraph 0067 where the portion Mc expands the distance across recessed portion between boxes 30 and 50 as the recessed portion accommodating PTC heater 40 becomes larger as seen in at least the cross section of figure 4) , 
either one end of the first communication port or one end of the second communication port is provided with a second inclined portion inclined with respect to the first seal face or the second seal face (as seen in annotated figure 7 Below when the portion Mc labeled in figure 4 has a similar level difference portion around the circulation opening 35 seen in annotated figure 7) the and including a second inclined face that expands a diameter of one end of the first communication port or the second communication port (the communication port 35 becomes wider at the joining surface M1 as seen in the figure 7). 

    PNG
    media_image1.png
    516
    717
    media_image1.png
    Greyscale

Adachi Annotated Figure 7
However Adachi does not explicitly disclose a width of the second inclined portion is wider than a width of the first inclined portion. As Figure 7 of Adachi is not established to scale and as such it is not explicitly clear if a width of the second inclined portion is larger in any way than a width of the first inclined portion.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Adachi to have a width of the second inclined portion is wider than a width of the first inclined portion since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). See MPEP 2144.04 IV. A. In the instant case, the device of Adachi would not operate differently with the claimed relative widths of the inclined portions as fluid would still flow through the port at the circulation openings of Adachi and the liquid gasket would still prevent heating medium form entering the chamber with the PTC heater. Further, applicant places no criticality on the relative dimensions claimed, indicating simply that the width of the second inclined portion “may” be wider than the width of the first inclined portion (per the specification paragraph 0050).

Regarding claim 2, Adachi as modified discloses the claim limitations of claim 1 above However Adachi does not explicitly disclose a width of the second inclined portion is from 1.5 times or more to 2.5 times or less a width of the first inclined portion. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Adachi to have a width of the second inclined portion is from 1.5 times or more to 2.5 times or less a width of the first inclined portion since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). See MPEP 2144.04 IV. A. In the instant case, the device of Adachi would not operate differently with the claimed relative widths of the inclined portions as fluid would still flow through the port at the circulation openings of Adachi and the liquid gasket would still prevent heating medium form entering the chamber with the PTC heater. Further, applicant places no criticality on the relative dimensions claimed, indicating simply that the width of the second inclined portion “may” be wider than the width of the first inclined portion and “may be within the specific relative range of widths (per the specification paragraphs 0050 and 0052).

	Regarding claim 3, Adachi as modified discloses the claim limitations of claim 1 above and Adachi further discloses (in figure 1) a blower configured to circulate an outside air or a cabin inside air (blower 4 with air circulation per paragraph 0022); a cooler provided on a downstream side of the blower and configured to cool the outside air or the cabin inside air (cooler 5 that cools air from blower 4 per paragraph 0035); and a radiator which is provided on a downstream side of the cooler and through which the heat medium heated by the PTC heater is circulated (radiator 6  receives heat medium from heat medium heating unit 10 through heat medium circulating circuit 11 per paragraph 0037, where the  heat medium heated by PTC heater 40 per paragraph 0058).

Regarding claim 4, Adachi as modified discloses the claim limitations of claim 2 above and Adachi further discloses (in figure 1) a blower configured to circulate an outside air or a cabin inside air (blower 4 with air circulation per paragraph 0022); a cooler provided on a downstream side of the blower and configured to cool the outside air or the cabin inside air (cooler 5 that cools air from blower 4 per paragraph 0035); and a radiator which is provided on a downstream side of the cooler and through which the heat medium heated by the PTC heater is circulated (radiator 6  receives heat medium from heat medium heating unit 10 through heat medium circulating circuit 11 per paragraph 0037, where the  heat medium heated by PTC heater 40 per paragraph 0058).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Halla (US 20160281851 A1), Kato (US 20080217867 A1), Hakamata (US 20080053645 A1), Taguchi (US 20060202432 A1), Taguchi (US 20050285351 A1), Frank (US 7210220 B2), and Elliott (US 5957464 A) all disclose liquid gasket/sealant arrangements between surfaces of structures. Kominami (US 20130230302 A1) discloses a housing of a vehicle PCT heater.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847.  The examiner can normally be reached on Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        
/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763